                 Case 2:20-cv-00652-MJP Document 34 Filed 12/04/20 Page 1 of 7



 1                                                       The Honorable MARSHA J. PECHMAN
 2

 3

 4                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT SEATTLE
 6

 7   ANYSA NGETHPHARAT and JAMES
     KELLEY;
 8
                           Plaintiffs,                NO. 2:20-cv-00454 MJP
 9
            v.
10
     STATE FARM MUTUAL AUTOMOBILE
11   INSURANCE COMPANY;

12                         Defendant.
13
     _____________________________________
14

15   FAYSAL A JAMA, individually and on
     behalf of all others similarly situated,
16
                           Plaintiff,                 NO. 2:20-00652-MJP
17          v.
                                                      JOINT STIPULATION AS TO REMOTE
18   STATE FARM FIRE AND CASUALTY                     DEPOSITIONS.
     COMPANY,
19                                                    Noting Date: December 2, 2020
                           Defendant.
20

21

22                                I. MOTION/RELIEF REQUESTED
23          The respective undersigned parties in Ngethpharat and Jama, have met and conferred
24   given the ongoing Covid-19 restrictions and have agreed to the following stipulated remote
25   deposition protocol which is based upon that entered in Olberg v. Allstate Ins. Co., C18-0573-
26   JCC, Dkt#102 (W.D. Wa. July 15, 2020), which they respectfully ask be entered by this Court.
27

28
                 Case 2:20-cv-00652-MJP Document 34 Filed 12/04/20 Page 2 of 7



        II. PROPOSED STIPULATION AND ORDER TO BE ENTERED BY THE COURT
 1
            1.       Pursuant to Federal Rules of Civil Procedure 30(b)(3) and (b)(4), the parties may
 2
     agree that depositions in this action may be taken remotely via videoconference and may be
 3
     recorded in any reliable audio or audiovisual means. Any such audio or audiovisual means must
 4
     be consistent with the requirements set forth in Rule 30(b)(5), including the requirement that,
 5
     unless the parties further stipulate otherwise, the deposition “shall be conducted before an
 6
     officer” as contemplated by Rule 28, and that the deponent be placed under oath by that officer.
 7
     The deponent will be required to provide government-issued identification, and this
 8
     identification must be legible on the video record.
 9
            2.       A deposition will be deemed to have been conducted “before” an officer as
10
     defined by Rule 28(a)(2), so long as that officer attends the deposition at least via the same
11
     remote means (e.g., videoconference) used to connect all other remote participants, and so long
12
     as all participants (including the officer) can hear and be heard by all other participants.
13
            3.       The deponent, court reporter, videographer, and counsel for the parties will each
14
     participate in the videoconference deposition remotely and separately, absent other agreement of
15
     the parties. Counsel will meet and confer ahead of any depositions that are taken through remote
16
     means to confirm who will be in attendance during the deposition. Each person asking or
17
     answering questions or objecting at the deposition shall be visible to all other participants, their
18
     statements shall be audible to all participants, and they should each strive to ensure their
19
     environment is free from noise and distractions. The parties further agree that an employee of the
20
     retained legal services vendor may attend each remote deposition to video record the deposition
21
     and troubleshoot any technological issues that may arise.
22
            4.       The parties agree that these video-recorded remote depositions may be used at a
23
     trial or hearing to the same extent that an in-person deposition may be used at trial or hearing,
24
     and the parties agree not to object to the use of these video recordings on the basis that the
25
     deposition was taken remotely. The parties reserve all other objections to the use of any
26
     deposition testimony at trial, and further reserve any objections related to technical difficulties
27

28
     STIPULATION AND MOTION ON REMOTE DEPOS - 2
                 Case 2:20-cv-00652-MJP Document 34 Filed 12/04/20 Page 3 of 7




 1   such as inability to hear a question or answer. The parties, however, shall work in good faith to

 2   address and resolve all technical difficulties at the deposition and shall not wait until after the

 3   deposition to raise objections.

 4          5.       No counsel shall initiate a private conference, including through text message,

 5   electronic mail, or the chat feature in the videoconferencing system, with any deponent while a

 6   question is pending.

 7          6.       During the duration of any deposition that is taken through remote means, the

 8   only window that the deponent may have open or visible on his or her computer or other

 9   screen(s) is the videoconference webpage or software necessary to attend the deposition and

10   view any deposition exhibits. The deponent shall not have any other electronic applications,

11   webpages, communications, or documents visible on his or her computer screen(s) while he or

12   she is providing sworn testimony.

13          7.       During breaks in the deposition, the parties may use any breakout room feature

14   provided by the legal services vendor, which simulates a live breakout room through

15   videoconference. Conversations in the breakout rooms shall not be recorded. The breakout rooms

16   shall be established by the legal services vendor prior to the deposition and controlled by the

17   legal services vendor. This provision does not preclude the parties from using alternative means

18   to meet during breaks in the deposition at their discretion.

19          8.       Remote depositions shall be recorded by stenographic means consistent with the

20   requirements of Rule 30(b)(3) but, given the COVID-19 pandemic, the court reporter need not be

21   physically present with the witness whose deposition is being taken. The parties agree not to

22   challenge the validity of any oath administered by the court reporter, even if the court reporter is

23   not a notary public in the state where the deponent resides.

24          9.       The court reporter will stenographically record the testimony and the court

25   reporter’s transcript shall constitute the official record. The legal services vendor will

26   simultaneously videotape the deposition and preserve the video recording. The court reporter

27

28
     STIPULATION AND MOTION ON REMOTE DEPOS - 3
               Case 2:20-cv-00652-MJP Document 34 Filed 12/04/20 Page 4 of 7




 1   may be given a copy of the video recording and may review the video recording to improve the

 2   accuracy of any written transcript.

 3           10.     The party that noticed the deposition shall be responsible for procuring a written

 4   transcript and, where so noticed, a video record of the remote deposition. The parties shall bear

 5   their own costs in obtaining a transcript and/or video record of the deposition.

 6           11.     The party that noticed the deposition shall provide the legal services vendor with

 7   a copy of this stipulation and order at least 24 hours in advance of the deposition.

 8           12.     At the beginning of each deposition, consistent with Rule 30(b)(5)(A), the legal

 9   services vendor employee responsible for video-recording the deposition shall “begin the

10   deposition with an on-the-record statement that includes: (i) the officer’s name and company

11   affiliation; (ii) the date, time, and place of the deposition; (iii) the deponent’s name; (iv) the

12   officer’s administration of the oath or affirmation to the deponent; and (v) the identity of all

13   persons present.”

14           13.     At the beginning of each segment of the deposition, consistent with Rule

15   30(b)(5)(B), the legal services vendor employee responsible for video-recording the deposition

16   shall begin that segment of the remote deposition by reciting: (i) the date, time, and place of the

17   deposition; and (ii) the deponent’s name.

18           14.     The parties agree to work collaboratively and in good faith with the legal services

19   vendor to assess each deponent’s technological abilities and to troubleshoot any issues at least 48

20   hours in advance of the deposition so any adjustments can be made. The parties also agree to

21   work collaboratively to address and troubleshoot technological issues that arise during a

22   deposition and make such provisions as are reasonable under the circumstances to address such

23   issues. This provision shall not be interpreted to compel any party to proceed with a deposition

24   where the deponent cannot hear or understand the other participants or where the participants

25   cannot hear or understand the deponent.

26           15.     Counsel shall adequately prepare deponents and attorney attendees for depositions

27   that are taken through remote means. Relatedly, every deponent shall endeavor to have

28
     STIPULATION AND MOTION ON REMOTE DEPOS - 4
               Case 2:20-cv-00652-MJP Document 34 Filed 12/04/20 Page 5 of 7




 1   technology sufficient to appear for a videotaped deposition (e.g., a webcam and computer or

 2   telephone audio), and bandwidth sufficient to sustain the remote deposition. Counsel for each

 3   deponent shall consult with the deponent prior to the deposition to ensure the deponent has the

 4   required technology. If not, counsel for the deponent shall endeavor to supply the required

 5   technology to the deponent prior to the deposition. In the case of third-party witnesses, counsel

 6   noticing the deposition shall supply any necessary technology that the deponent does not have.

 7          16.     The parties agree that this stipulation and order applies to remote depositions of

 8   non-parties under Rule 45 and shall work in a collaborative manner in attempting to schedule

 9   remote depositions of non-parties. The party noticing any third-party deposition shall provide

10   this stipulation and order to counsel for any non-party under Rule 45 a reasonable time before the

11   date of the deposition.

12          17.     To the extent practicable, the parties agree that the noticing party shall provide

13   physical copies of exhibits pursuant to Subsection a of this provision. However, nothing in this

14   order prohibits the noticing party from providing exhibits electronically where necessary. The

15   parties agree that counsel noticing the deposition shall be responsible for making physical or

16   electronic copies of documents that may be used as exhibits at the deposition available to the

17   deponent, the deponent’s counsel, the other party’s counsel, and the court reporter.

18          a. In providing physical copies of exhibits, noticing counsel shall so inform the

19   deponent’s counsel, the other party’s counsel, and the court reporter prior to transmittal of the

20   documents and shall provide tracking information for the package. Such documents shall be

21   delivered the business day before the deposition. Counsel for the deponent, the other party’s

22   counsel, and the court reporter shall confirm receipt of the package by electronic mail to counsel

23   noticing the deposition. Every recipient of a mailed package shall keep the package sealed until

24   the deposition begins and shall only unseal the package on the record, on video, and during the

25   deposition when directed to do so by the counsel taking the deposition. This same procedure

26   shall apply to any physical copies of documents any other counsel intends to use for examining

27   the witness.

28
     STIPULATION AND MOTION ON REMOTE DEPOS - 5
               Case 2:20-cv-00652-MJP Document 34 Filed 12/04/20 Page 6 of 7




 1          b. In providing electronic copies of exhibits, noticing counsel shall so inform the

 2   deponent’s counsel, the other party’s counsel, and the court reporter prior to transmittal of the

 3   documents. Noticing counsel shall provide the appointed legal services vendor with electronic

 4   copies of the documents no less than six hours in advance of the deposition’s scheduled start

 5   time. The legal services vendor shall be responsible for making the electronic copies of the

 6   exhibits available to each person present at the deposition. The legal services vendor shall not

 7   make any of the electronic copies of the exhibits available to counsel for the non-noticing party,

 8   the deponent, or counsel for the deponent until the exhibits are marked for use during the

 9   deposition. This same procedure shall apply to any electronic copies of documents any other

10   counsel intends to use for examining the witness.

11          18.     All deponents receiving documents before or during a deposition, pursuant to

12   Section 17 above, shall return the documents to the counsel who sent them originally, within two

13   business days following the completion of the deposition, and shall not retain them in any

14   manner. Counsel noticing the deposition shall include a pre-paid return shipping label in any

15   package of documents mailed to a deponent.

16          19.     Any reasonable delays or breaks necessary for the parties to accommodate

17   technological issues arising from depositions that are taken through remote means shall be

18   excluded from calculation of deposition time under Rule 30(d)(1).

19
            DATED this 4th day of December 2020.
20

21

22
                                                   A
                                                   Marsha J Pechman
23                                                 UNITED STATES DISTRICT JUDGE
24

25
26

27

28
     STIPULATION AND MOTION ON REMOTE DEPOS - 6
           Case 2:20-cv-00652-MJP Document 34 Filed 12/04/20 Page 7 of 7




          RESPECTFULLY SUBMITTED this 2nd day of December 2020.
 1
                                            THE LAW OFFICE OF STEPHEN M.
 2
                                            HANSEN, P.S.
 3
                                            s/ Stephen M. Hansen
 4                                          Stephen M. Hansen, WSBA #15642
 5                                          Scott P. Nealey (admitted pro hac vice)
 6                                          Law Office of Scott P. Nealey
                                            71 Stevenson Street, Suite 400,
 7                                          San Francisco, CA 94105
                                            Telephone: (415) 231-5311
 8                                          Facsimile: (415) 231-5313
                                            snealey@nealeylaw.com
 9

10                                          Attorneys for Ngethpharat & Kelly Plaintiffs

11
                                            LAW OFFICE OF DANIEL R. WHITMORE
12
                                            s/ Daniel R. Whitmore
13
                                            Daniel R. Whitmore, WSBA No. 24012
14                                          6840 Fort Dent Way
                                            Suite 210
15                                          Tukwila, WA 98188
                                            Telephone: (206) 329-8400
16                                          Email: dan@whitmorelawfirm.com
17
                                            Attorney for Plaintiff Faysal A. Jama
18
                                            s/ Mark A. Trivett
19                                          Duncan C. Turner, WSBA #20597
                                            Mark A. Trivett, WSBA #46375
20
                                            Badgley Mullins Turner, PLLC
21                                          19929 Ballinger Way NW, #200
                                            Seattle, WA 98155
22                                          Telephone: 206-621-6566
                                            Fax:        206-621-9686
23                                          Email:      dturner@badgleymullins.com
                                                        mtrivett@badgleymullins.com
24

25                                          Attorney for Plaintiff Faysal A. Jama

26

27

28
     STIPULATION AND MOTION ON REMOTE DEPOS - 7
